Exhibit 10.1

LEASE AGREEMENT

BETWEEN

44 WEST GAY LLC

AND

VERRICA PHARMACEUTICALS INC.

 



--------------------------------------------------------------------------------

LEASE AGREEMENT

AGREEMENT OF LEASE made as of the 1st day of July, 2019 (the “Effective Date”),
by and between 44 WEST GAY LLC, a Pennsylvania limited liability company with
its principal place of business at 120 Pennsylvania Avenue, Malvern,
Pennsylvania 19355 (“Landlord”) and VERRICA PHARMACEUTICALS INC., a Delaware
corporation with an address of 10 North High Street, Suite 200, West Chester,
Pennsylvania 19380 (“Tenant”). Landlord and Tenant are each individually a
“party,” and collectively the “parties”.

WITNESSETH THAT, for and in consideration of the rents, covenants and agreements
herein contained and intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

 

1.

REFERENCE DATA:

As used in this Lease, the following terms shall be defined as indicated and
refer to the data set forth in this Section 1.

TENANT’S ADDRESS:

10 North High Street

Suite 200

West Chester, PA 19380

PREMISES:

ALL THAT approximately 5,829 rentable square foot portion (the “Premises”),
known as Suite 400 and located on the fourth (4th) floor of the building (the
“Building”), along with common areas, located at 44 West Gay Street, West
Chester, Pennsylvania (“Property”) and further identified on the floor plan
attached hereto as Exhibit “A” and made a part hereof.

TERM:

The initial term of this Lease shall be seven (7) years, commencing on the
Commencement Date (as hereinafter defined) and expiring on the last day of the
seventh (7th) Lease Year (the “Term”). The term “Lease Year” shall mean each
consecutive period of twelve (12) full calendar months, commencing with the
Commencement Date, but if the Commencement Date is not the first day of the
calendar month, then the first Lease Year shall include the period between the
Commencement Date and the end of the month in which the Commencement Date
occurs, and the following twelve (12) full calendar months.

 

-1-



--------------------------------------------------------------------------------

Provided Tenant is not in default of any of its obligations under this Lease,
both at the time Tenant exercises its renewal option and at the time the
Extension Period (hereinafter defined) is scheduled to commence, Tenant shall
have the option to extend the Term for one (1) period of five (5) years (the
“Extension Period”) on the same terms and conditions herein, except that Base
Rent in the Extension Period shall be as specified below. Tenant may exercise
the option to extend by giving written notice to Landlord not less than nine
(9) months prior to the expiration of the Term. If Tenant elects to extend the
Term of the Lease, the Term shall be extended to include the Extension Period.
The right granted to Tenant in this paragraph is personal to Tenant and may not
be exercised by any successor or assignee of Tenant.

BASE RENT:

(a) Commencing on the Commencement Date, Base Rent for the Premises shall be due
on the first day of each calendar month of the Term, in the following amounts
for the following periods:

 

Period    Base Rent    Monthly Installment 6/1/2020 – 5/31/2021    $174,870.00
   $14,572.50 6/1/2021 – 5/31/2022    $177,784.50    $14,815.38 6/1/2022 –
5/31/2023    $180,699.00    $15,058.25 6/1/2023 – 5/31/2024    $183,613.50   
$15,301.12 6/1/2024 – 5/31/2025    $186,528.00    $15,544.00 6/1/2025 –
5/31/2026    $189,442.50    $15,786.88 6/1/2026 – 5/31/2027    $192,357.00   
$16,029.75 Extension Period    Base Rent    Monthly Installment 6/1/2027 –
5/31/2028    $195,271.50    $16,272.63 6/1/2028 – 5/31/2029    $198,186.00   
$16,515.50 6/1/2029 – 5/31/2030    $201,100.50    $16,758.38 6/1/2030 –
5/31/2031    $204,015.00    $17,001.25 6/1/2031 – 5/31/2032    $206,929.50   
$17,244.13

OPERATING EXPENSE CHARGES: Tenant’s Proportionate Share of Operating Expenses
(including taxes, insurance, common area maintenance and janitorial services) in
the applicable Operating Year, estimated to be a total of $9.92 per rentable
square foot of the Premises for the first year of the Term.

FIXED RENT:

Base Rent plus Operating Expense Charges.

ADDITIONAL RENT:

Sums not including Base Rent which Tenant is obligated to pay to Landlord from
time to time pursuant to the terms of this Lease.

SECURITY DEPOSIT: $19,391.14 (One Month’s Base Rent plus One Month’s Operating
Expense Charges).

 

-2-



--------------------------------------------------------------------------------

TENANT’S PROPORTIONATE SHARE:

Initially 17.35% of Operating Expenses allocable to the office space in the
Building, as determined in accordance with the office and retail allocations set
forth on Exhibit “B” hereto. This is determined by dividing the rentable square
footage of the Premises (5,829) by the rentable square footage of all office
space in the Building, excluding the basement and all retail space (33,603).

PERMITTED USES:

Tenant shall use and occupy the Premises for general office use and for no other
purpose.

TENANT ALLOWANCE:

Subject to the provisions set forth in Section 3 below, Landlord shall construct
Landlord’s Work (hereinafter defined) pursuant to Tenant’s Plans (hereinafter
defined), as approved by Landlord, but in no event shall Landlord be obligated
to incur Costs (as hereinafter defined) to construct Landlord’s Work in excess
of $320,595.00 (or $55.00 per square foot of the Premises) (the “Allowance”).
Tenant shall be responsible for all Costs in excess of the Allowance. “Costs”
shall mean all “hard” and “soft” costs to construct Landlord’s Work. “Hard”
costs shall include the actual costs of labor and materials in the construction
of Landlord’s Work, including contractor profit, overhead and general
conditions. “Soft” costs shall include all costs other than “hard” costs,
including, without limitation, design, engineering and architect’s fees, project
management fees (not to exceed 3% of total Costs), permit fees and inspection
fees. Landlord shall bid the final construction drawings for Landlord’s Work and
shall deliver to Tenant an estimate of the Costs based upon the bid selected by
Landlord and such other information as Landlord considers relevant in
determining the total Costs. If the Costs are estimated to exceed the Allowance,
Tenant shall pay to Landlord within ten (10) days after receipt of such estimate
the difference between the Costs and the budgeted amount of the Costs (the
“Excess”). Upon completion of Landlord’s Work, Landlord shall submit to Tenant a
statement of the actual Costs incurred by Landlord. If the actual Costs exceed
the Allowance and the Excess paid to Landlord, Tenant shall pay such additional
amount to Landlord within ten (10) days after receipt of such statement. If the
actual Costs exceed the Allowance, but are less than the Allowance and the
Excess, Landlord shall refund the difference to Tenant with such statement. If
the actual Costs are less than the Allowance, Landlord shall credit any excess
to Tenant for moving expenses and costs for furniture, fixtures and equipment
actually incurred by Tenant, and any additional excess shall be credited against
Base Rent. If Tenant requests, and Landlord approves, any changes to Tenant’s
Plans, Tenant shall be responsible for one hundred percent (100%) of the costs
to implement such change, including any costs resulting from delays in
Landlord’s Work, and Tenant shall pay such excess Costs to Landlord as a
condition to Landlord’s obligation to construct such change.

 

-3-



--------------------------------------------------------------------------------

RIGHT OF FIRST OFFER:

Provided that Tenant is not in default under the terms of this Lease beyond any
applicable cure period, during the initial Term hereof, Tenant shall have a
right of first offer (the “Right of First Offer”), during the initial seven
(7) year term only (the “Initial Term”) to lease that certain space containing
approximately 5,829 square feet and located on the fourth (4th) floor of the
Building (the “First Offer Space”), such First Offer Space being identified on
the floor plan attached hereto as Exhibit “A”, upon the following terms and
conditions:

(a) Commencing on the Effective Date and continuing throughout the initial Term,
Tenant shall have the continuing right to lease the First Offer Space from
Landlord on the same terms and conditions as set forth in this Lease for the
Premises, including but not limited to a proportionate share of the Allowance
described above. After November 1, 2019, if Tenant has not yet exercised its
Right of First Offer to lease the First Offer Space, Landlord shall have the
right to market the First Offer Space to other tenants or occupants, however,
notwithstanding Landlord’s marketing efforts, Tenant shall continue to have its
Right of First Offer. In the event that a prospective tenant submits a letter of
intent setting for the terms on which it is interested in leasing or occupying
all or any portion of the First Offer Space, Landlord shall give Tenant written
notice (“Landlord’s Notice”) of the existence of such prospective tenant. Within
ten (10) days after Tenant’s receipt of Landlord’s Notice, Tenant must give
Landlord written notice pursuant to which Tenant shall elect either (i) to lease
the First Offer Space on the same terms and conditions as set forth in this
Lease for the Premises, as set forth above, or (ii) to decline to lease the
First Offer Space. If Tenant fails to elect clause (i) within such ten (10)–day
period, then Tenant shall be deemed to have declined to lease the First Offer
Space. In the event that Tenant declines (or is deemed to have declined) to
lease the First Offer Space, then Landlord shall be free to lease the First
Offer Space to any other party(ies) without any further obligation to Tenant
hereunder, and Tenant shall have no further Right of First Offer with respect to
the First Offer Space or any other space in the Building.

(b) If Tenant elects to lease the First Offer Space in accordance with
subparagraph (a) above (upon such election, the “Additional Space”), then
Landlord and Tenant shall execute an amendment to the Lease to provide for the
inclusion of the Additional Space. All terms and conditions of the Lease shall
apply to the Additional Space except that: (i) Tenant’s Proportionate Share with
respect to Operating Expense Charges shall be increased to take into account the
square footage of the Additional Space and all other terms of the Lease affected
by the addition of such square footage shall be adjusted accordingly,
(ii) Landlord shall perform or construct improvements to the Additional Space,
as shall be more specifically set forth in the lease amendment, but in no event
shall Landlord be obligated to incur Costs to construct such improvements in
excess of the $55.00 per square foot Allowance described above (the “New Space
Allowance”), (iii) Tenant shall increase the Security Deposit by one (1) month
of Base Rent for the Additional Space, and (iv) Tenant shall not be entitled to
any other allowances, credits, options or other concessions with respect to the
Additional Space unless specifically provided for in Landlord’s Notice, or the
Lease, as amended. Notwithstanding the foregoing, unless Tenant agrees in
writing to extend the term of this Lease with respect to the original Premises
and the Additional Space to end seven (7) years after the effective date of the
addition of the Additional Space to the

 

-4-



--------------------------------------------------------------------------------

Premises, then the New Space Allowance shall be prorated based on the amount of
time remaining in the Initial Term. For example, if the Additional Space is
added to the Premises effective as of the end of the second Lease Year (meaning
five (5) Lease Years remain in the Initial Term) and Tenant does not agree in
writing to extend the Initial Term for two (2) Lease Years, then the New Space
Allowance shall be $39.28 per square feet of space in the Additional Space
($55/sf x 5/7 = $39.28).

(c) The effective date of the addition of the Additional Space to the Premises
shall be the date that Landlord delivers possession of the Additional Space to
Tenant in accordance with the terms of Landlord’s Notice.

(d) Except as otherwise provided in Landlord’s Notice and in subparagraph
(b) above, Tenant agrees to accept the Additional Space in its “AS IS”
condition, without any representation or warranty by Landlord.

 

2.

DEMISE:

Landlord hereby demises and lets to Tenant and Tenant hereby hires and leases
from Landlord the Premises for the Term, upon the conditions and limitations set
forth herein.

 

3.

CONDITION OF PREMISES:

 

  (A)

Subject to the Tenant Allowance set forth in Section 1 above, Landlord shall
construct the work required to be performed in the interior of the Premises
(“Landlord’s Work”) in accordance with Tenant’s Plans. Except for Landlord’s
Work, Landlord shall not be obligated to perform any improvements to the
Premises or to or for the benefit of Tenant, and except as expressly set forth
herein, Landlord makes no representations or warranties regarding the Premises
or Landlord’s Work, express or implied, including, any warranty of habitability,
merchantability or fitness for a particular use. Promptly following full
execution of this Lease, Tenant shall deliver to Landlord, for Landlord’s
approval, plans and specifications depicting Landlord’s Work prepared by a
licensed architect (“Tenant’s Plans”), which said work shall not affect the
structure or exterior of the Building or any building systems. Landlord shall
secure and pay for all permits and fees, licenses and inspections necessary for
the proper execution and completion of Landlord’s Work. Landlord shall comply
with and give all notices required by laws, ordinances, rules, regulations and
lawful orders of public authorities bearing on performance of Landlord’s Work.

 

  (B)

Landlord shall use its reasonable efforts to cause Landlord’s Work to be
substantially completed on or before the Commencement Date, subject to extension
for any time lost by Landlord due to strikes, labor disputes, governmental
restrictions or limitations, scarcity of or inability to obtain labor or
materials, accidents, fire or other casualties, weather conditions, or any cause
similar or dissimilar to the foregoing beyond the reasonable control of Landlord
(collectively, “Force Majeure”) or Tenant Delay (defined below), provided,
however, that Landlord shall not be liable to Tenant for any delay in the
delivery of the Premises.

 

-5-



--------------------------------------------------------------------------------

  (C)

Landlord promptly shall correct, at Landlord’s cost and expense, all defects in
Landlord’s Work and any Landlord’s Work failing to conform to the applicable
requirements of this Lease, provided that such defect appears and Tenant gives
Landlord written notice thereof during the first 365 days of the Term.
Landlord’s obligation under this Section 3(C) shall survive Tenant’s occupancy
of the Premises upon substantial completion of Landlord’s Work.

 

  (D)

Immediately upon the completion of Landlord’s Work, Tenant and Landlord jointly
shall inspect the same in order to determine and record its condition and to
prepare a comprehensive list of items that have not been completed (or which
have not been correctly or properly completed) in strict conformity with
Tenant’s Plans (as the same may have been modified or amended) (collectively,
“Punch List Items”). Landlord thereafter shall proceed promptly to complete and
correct all Punch List Items.

 

  (E)

The term “Tenant Delay” shall mean delay in Landlord’s construction of
Landlord’s Work to the extent attributable to (i) Tenant’s delay in submitting
Tenant’s Plans to Landlord for Landlord’s approval, (ii) Tenant’s making changes
to Tenant’s Plans after such documents have been finally approved by Landlord or
(iii) interference by Tenant or Tenant’s contractors in Landlord’s orderly
scheduling, sequencing and performance of Landlord’s Work. Landlord shall give
Tenant written notice of any Tenant Delay promptly after the occurrence of same.
The Commencement Date shall be accelerated by the number of days that Landlord
is delayed in completing Landlord’s Work as a result of a Tenant Delay.

 

4.

TERM; OUTSIDE DELIVERY DATE:

The Term shall commence on the date that Landlord substantially completes
Landlord’s Work and delivers possession of the Premises to Tenant, or the date
that Tenant enters upon the Premises, with Landlord’s consent, to perform any
work in the Premises, whichever is earlier (the “Commencement Date”). The
Commencement Date is estimated to be June 1, 2020.

In the event Landlord does not substantially complete Landlord’s Work and
deliver possession of the Premises to Tenant on or before December 31, 2020 (the
“Outside Delivery Date”), Tenant shall have the right, as its sole and exclusive
remedy, to terminate this Lease by written notice to Landlord (which termination
right shall expire in the event the Premises is delivered to Tenant after the
Outside Delivery Date and prior to Tenant’s termination notice), whereupon
neither party shall have any further right or remedy hereunder. The Outside
Delivery Date shall be extended by one day for each day Landlord’s Work is
delayed by reason of force majeure or Tenant Delay.

 

-6-



--------------------------------------------------------------------------------

5.

BASE RENT:

 

  (A)

Tenant shall pay to Landlord during the Term of the Lease the Base Rent, without
notice or demand, in the monthly installments specified in Section 1, in advance
on the first day of each calendar month of the Term. The first month’s
installment of the Base Rent shall be payable upon the execution of this Lease.
If the Term commences other than on the first day of a calendar month, then the
installment of Base Rent for the first calendar month shall be adjusted
proportionately, and the aforesaid first installment paid by Tenant upon
execution of this Lease shall be initially applied to the first partial month of
the Term, and the balance to the next month.

 

  (B)

Base Rent, Additional Rent and all other sums payable by Tenant to Landlord
hereunder shall be paid, without set-off or deduction, in lawful currency of the
United States of America to Landlord at the address set forth in Section 1
hereof, or at such other address as Landlord may from time to time designate in
writing to Tenant.

Tenant hereby acknowledges that late payment by Tenant to Landlord of rent or
other sums due hereunder will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges,
and late charges which may be imposed upon Landlord by terms of any mortgage or
trust deed covering the Premises. Accordingly, if any installment of rent or any
sum due from Tenant shall not be received by Landlord or Landlord’s designee
within five (5) days after said amount is due, then Tenant shall pay to Landlord
a late charge of five (5%) percent of such overdue amount, plus any attorney’s
reasonable fees and court costs incurred by Landlord by reason of Tenant’s
failure to pay rent and/or other charges when due to Landlord hereunder. The
parties hereby agree that such late charges represent a fair and reasonable
estimate of the cost that Landlord will incur by reason of the late payment by
Tenant. In addition, any amounts due and not paid by Tenant within thirty
(30) days after the same is due shall accrue interest at the annual rate of 12%
per annum.

 

6.

OPERATING EXPENSE CHARGE:

 

  (A)

Subject to Tenant’s reimbursement obligations set forth below, Landlord shall
pay (i) all operation and maintenance costs and expenses incurred in the
operation, repair, replacement and maintenance of the Building, the Property and
the common areas thereof, and (ii) all Real Estate Taxes affecting the Property.
The term Real Estate Taxes shall mean all real property and personal property
taxes, assessments, charges, levies and impositions imposed upon (i) the
Property and/or the Building, (ii) the rents derived therefrom, (iii) the
fixtures, equipment and all other property of Landlord, real or personal,
located in or at the Property and/or the Building and used in the operation of
same, and (iv) any license, fee, tax or charge upon Landlord’s business of
leasing and operating the Property, and all other taxes that may be imposed or
levied in lieu of or in substitution for or supplementary to such real property
and personal property taxes; provided, however, that the term Real Estate Taxes
shall not include any federal or state income tax, or any franchise, capital
stock, estate or inheritance taxes of Landlord (“Real Estate Taxes”).

 

-7-



--------------------------------------------------------------------------------

  (B)

During each calendar year or portion thereof during the Term hereof (an
“Operating Year”), Tenant shall pay Landlord as additional rent, the Operating
Expense Charges. Commencing on the Commencement Date, and on the first day of
each month thereafter for the balance of the Term hereof, Tenant shall pay
Landlord in advance an amount equal to one-twelfth of the Operating Expense
Charges. Landlord shall estimate the Operating Expense Charges payable in any
Operating Year, and Tenant shall pay one-twelfth (1/12th) of the amount so
estimated during such Operating Year. On or before the 1st day of May after any
Operating Year in which Operating Expense Charges were paid based upon estimates
of Landlord, Landlord shall deliver a report to Tenant reflecting the actual
Operating Expenses for the previous Operating Year, and the actual amount of
Operating Expense Charges payable by the Tenant for such year. Within ten
(10) days after receipt of such statement, Tenant shall pay to Landlord, or
Landlord shall credit Tenant, as the case may be, the difference between (a) the
Operating Expense Charges projected by Landlord for the preceding year and paid
by Tenant, and (b) the actual Operating Expense Charges due from Tenant for said
year.

The Operating Expense Charges due and payable under the terms, covenants,
conditions and agreements of this Section shall be payable to Landlord without
any setoff or deduction, and such Operating Expense Charge shall be pro-rated
during the first and last years of the term hereof.

 

  (C)

The term “Operating Expenses” shall mean the Real Estate Taxes and all
reasonable costs incurred by or on behalf of Landlord for the repair,
replacement, operation, maintenance, securing, insuring and policing of the
Building and the Property. The Operating Expenses shall be determined on an
accrual or cash basis method of accounting as determined by Landlord and shall
include, without limitation, the following expenses in reasonable amounts
related to such common areas:

 

  (1)

All wages, salaries and fringe benefits of all employees engaged in the
management, operation, repair, replacement, maintenance and security of the
Building and the Property, including federal, state and local taxes, insurance
and all other employee benefits relating thereto;

 

  (2)

All supplies and materials used in the management, operation, repair,
replacement, maintenance and security;

 

  (3)

All utilities, including, without limitation, gas, water, sewer, electricity,
power, heating, lighting, air-conditioning and ventilating, except that which is
submetered to other tenants of the Property;

 

  (4)

All service, maintenance and warranty agreements on the Property and the
equipment thereof, including, without limitation, alarm service, heating,
air-conditioning, ventilating, cost of chilling and heating water for the HVAC
systems for each tenant in the Property and in the common areas, window cleaning
and elevator maintenance;

 

-8-



--------------------------------------------------------------------------------

  (5)

All casualty and liability insurance (including, without limitation, rental
interruption insurance);

 

  (6)

All repairs, replacements and maintenance costs;

 

  (7)

All janitorial, trash removal, pest control and cleaning services;

 

  (8)

All snow removal and landscaping expense;

 

  (9)

All capital improvements or capital expenses; provided that the cost of any such
capital improvement shall be amortized over the useful life of such improvement
or expense at an interest at the rate of one (1%) per cent per annum above the
prime rate of interest as posted in the Wall Street Journal as the same may
change, from time to time, and only the annual installment of such amortized
amount shall be included in Operating Expenses for any year;

 

  (10)

Costs incurred in renting equipment for use in the Building or Property;

 

  (11)

Management fees, security services and governmental licenses and permits;
provided that management fees shall not exceed four percent (4%) of base rents
for the Building;

 

  (12)

All legal fees, accounting fees and other professional fees; and

 

  (13)

All other costs and expenses, dissimilar or similar, necessarily and reasonably
incurred by the Landlord in the proper operation and maintenance of a
first-class office building.

Notwithstanding the foregoing, the following items shall be excluded from
Operating Expenses: (i) costs and expenses for capital improvements, except as
set forth in (9) above, (ii) expenses incurred in the leasing of or procuring
new tenants (i.e., leasing commissions, advertising expenses and the cost of
tenant improvements for new tenants), and (iii) legal expenses pertaining to the
enforcement of any lease.

In determining Operating Expenses for any year, the following adjustments shall
be made:

(i) if less than one hundred percent (100%) of the Building rentable area shall
have been occupied by tenants at any time during such year, Operating Expenses
shall be deemed for such year to be an amount equal to the like expenses which
Landlord reasonably determines would normally be incurred had such occupancy
been one hundred percent (100%) throughout such year;

(ii) if any tenant of the Building supplies itself with a service at any time
during such year that Landlord would ordinarily supply without separately
charging therefor, then Operating Expenses shall be deemed to include the cost
that Landlord would have incurred had Landlord supplied such service to such
tenant;

 

-9-



--------------------------------------------------------------------------------

(iii) if, after the first calendar year of the Term, Landlord successfully
obtains a reduction in Real Estate Taxes, then the Operating Expenses shall
thereafter be correspondingly reduced (on a dollars per square foot basis) to
the extent of the reduction in Real Estate Taxes; and

(iv) Commencing with the second full calendar year after the Commencement Date,
Tenant’s Proportionate Share of Controllable Expenses shall not exceed the Cap
in such calendar year. “Controllable Expenses” shall mean all Operating Expenses
other than Real Estate Taxes, costs of insurance, costs of snow and ice removal,
security costs, utility costs and costs to comply with laws. The “Cap” in the
second full calendar year after the Commencement Date shall be one hundred five
percent (105%) of the Controllable Expenses in the prior calendar year, and the
Cap shall increase by five percent (5%) in each calendar year thereafter on a
cumulative and compounding basis.

 

7.

SECURITY DEPOSIT:

As additional security for the full and prompt performance by Tenant of the
terms and covenants of this Lease, Tenant has deposited with the Landlord the
Security Deposit. This Security Deposit shall not be deemed to constitute rent
for any month. If Tenant defaults with respect to any provision of this Lease,
including, but not limited to the provisions relating to the payment of rent,
Landlord may (but shall not be required to) use, apply or retain all or any part
of this Security Deposit for the payment of any rent or any other sum in
default, or for the payment of any amount which Landlord may spend or become
obligated to spend by reason of Tenant’s default, or to compensate Landlord for
any other loss or damage which Landlord may suffer by reason of Tenant’s
default. If any portion of said Security Deposit is so used or applied, Tenant
shall, within five (5) days after written demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount and Tenant’s failure to do so shall be a material breach of this Lease.
Landlord shall not be required to keep this Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest on the Security
Deposit. If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, the Security Deposit or any balance thereof shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within sixty (60) days after the expiration of the
Term. In the event of termination of Landlord’s interest in this Lease, Landlord
shall transfer the Security Deposit to Landlord’s successor in interest and
Landlord shall thereafter be considered released by Tenant from all liability to
account for or to return the Security Deposit. In the event of any permitted
assignment of Tenant’s estate or interest in the Demised Premises, the Security
Deposit shall be deemed to be held by Landlord as a deposit made by the assignee
and Landlord shall have no further liability with respect to an accounting for
or the return of the Security Deposit to the assignor.

 

-10-



--------------------------------------------------------------------------------

8.

LANDLORD’S SERVICES; PAYMENT OF UTILITY CHARGES:

 

  (A)

So long as no default has occurred or is continuing after applicable notice and
grace periods, and subject to Tenant’s payment obligations under Section 6
above, Landlord shall:

(i) Provide water for drinking, lavatory and toilet purposes drawn through
fixtures installed by Landlord;

(ii) Furnish electricity, heat, ventilation and air conditioning to the Premises
during Landlord’s normal Building operating hours, which normal operating hours
shall be from 7:00 a.m. until 7:00 p.m., Monday through Friday;

(iii) Provide janitorial services in accordance with Landlord’s standard
janitorial specifications attached hereto as Exhibit “D”;

(iv) Provide elevator service to the Premises in the manner currently provided
in the Building; and

(v) Provide electricity to the Leased Premises in amounts necessary for normal
office use.

It is understood that Landlord does not warrant that any of the services
referred to in this Section will be free from interruption from causes beyond
the reasonable control of Landlord. Unless resulting from Landlord’s gross
negligence or willful misconduct, no interruption of service shall ever be
deemed an eviction or disturbance of Tenant’s use and possession of the Premises
or any part thereof or render Landlord liable to Tenant for damages, permit
Tenant to abate rent or otherwise relieve Tenant from performance of Tenant’s
obligations under this Lease.

 

  (B)

In addition to the Base Rent and Operating Expense Charges, Tenant shall pay for
all utilities (including, without limitation, gas and electricity) that are
consumed within the Premises. If a meter or submeter is installed, Tenant shall
pay for its consumption of such utility based on its metered usage based upon
normal and customary rates of utility providers in the area. If no meter or
submeter is installed, Tenant shall pay its share of the charges for such
utilities as a part of the Operating Expense Charges; provided that Landlord may
elect to calculate Tenant’s charge for any particular utility service based on
the percentage which the rentable square footage of the Premises bears to the
square footage of the areas of the Building serviced by such utility. Tenant
shall pay all utility bills within ten (10) days after receipt by Tenant.
Landlord shall at all times have the exclusive right to select the provider or
providers of utility service to the Premises and the Property, and Landlord
shall have the right of access to the Premises from time to time to install or
remove utility facilities.

 

-11-



--------------------------------------------------------------------------------

9.

REPAIRS:

 

  (A)

Except as specifically otherwise provided in this Lease, Tenant, at its sole
cost and expense and throughout the Term of this Lease, shall keep and maintain
the Premises in good order and condition, free of accumulation of dirt and
rubbish, and shall promptly make all non-structural repairs necessary to keep
and maintain such good order and condition. Tenant shall not replace lights,
ballasts, tubes, ceiling tiles, outlets and similar equipment itself and shall
advise Landlord of Tenant’s desire to have Landlord make such repairs, at
Tenant’s expense. If requested by Tenant, Landlord shall make such repairs to
the Premises within a reasonable time of notice to Landlord and shall charge
Tenant for such services at Landlord’s standard rate (such rate to be
competitive with the market rate for such services). All repairs made by Tenant
shall utilize materials and equipment which are at least equal in quality and
usefulness to those originally used in constructing the Building and the
Premises.

 

  (B)

Except as specifically otherwise provided in this Lease, Landlord shall make or
cause to be made all structural repairs to the Building, all repairs which may
be needed to the mechanical, HVAC, electrical and plumbing systems in and
serving the Premises (excluding repairs to any supplemental HVAC systems,
kitchens, any non-Building standard fixtures or other improvements or any other
portions of the Premises or fixtures, equipment and improvements therein
requiring maintenance of a type or nature not customarily provided by Landlord
to office tenants of the Building), and all repairs to exterior windows and
glass (including caulking and weather-stripping). Landlord shall have no
responsibility to make any repairs unless and until Landlord receives written
notice of the need for such repair or Landlord has actual knowledge of the need
to make such repair.

 

  (C)

Landlord shall keep and maintain all common areas appurtenant to the Building
and any sidewalks, curbs and access ways adjoining the Property in a clean and
orderly condition, free of accumulation of dirt, rubbish, snow and ice, and
shall keep and maintain all landscaped areas in a neat and orderly condition.

 

  (D)

Notwithstanding anything herein to the contrary, repairs to the Premises,
Building or Property and its appurtenant common areas made necessary by a
negligent or willful act or omission of Tenant or any employee, agent,
contractor, or invitee of Tenant shall be made by Landlord at the sole cost and
expense of Tenant, payable on demand, except to the extent of insurance proceeds
received by Landlord.

 

10.

INSURANCE:

 

  (A)

Tenant, at Tenant’s expense, shall maintain in effect throughout the Term,
through insurance carriers reasonably satisfactory to Landlord; (i) insurance
against claims for personal injury (including death) and property damage, under
a policy of commercial general liability insurance, in amounts not less than
$2,000,000 combined single limit in respect of bodily injury (including death)
and $2,000,000 for property damage; and (ii) such other insurance as may
reasonably be required by the holder of a mortgage on the Building. Tenant’s
insurance policy referred to in subsection (i) above shall name Landlord, its
mortgagees and its designees an additional insured party(ies).

 

-12-



--------------------------------------------------------------------------------

  (B)

Prior to the commencement of the Term, Tenant shall provide Landlord with
certificates of the insurance policies herein required to be maintained. All
policies shall provide that coverage thereunder may not be reduced or terminated
without at least thirty days’ prior written notice to Landlord. Tenant shall
also furnish to Landlord throughout the Term replacement certificates at least
thirty days prior to the expiration date of the then current policies and, upon
request of Landlord, shall supply to the requesting party copies of all policies
required to be maintained hereunder.

 

  (C)

Each of the parties hereto hereby releases the other from all liability for all
injury, loss or damage which may be inflicted upon persons or the property of
such party, even if such liability results from the negligence of the other
party; PROVIDED, HOWEVER, that this release shall be effective only (i) during
such time as the applicable insurance policy carried by such party name the
other party as a co-insured or contains a clause to the effect that this release
shall not affect said policy or the right of the insured to recover thereunder,
and (ii) to the extent of the coverage of such policy. If any policy does not
permit such a waiver, and if the party to benefit therefrom requests that such a
waiver be obtained, the other party agrees to obtain an endorsement to its
insurance policies permitting such waiver of subrogation, if available, and if
an additional premium is charged for such waiver, the party benefiting therefrom
shall pay same promptly upon being billed therefor. Nothing in the foregoing is
intended to require the tenant to reduce for deductible amounts of its insurance
below such amounts as of the date of execution of this Lease.

 

  (D)

Landlord’s Building Insurance – As an Operating Expense, Landlord shall keep the
Building insured against perils under an insurance policy which is at least as
broad as Insurance Service Office (ISO) form CP 1030 in the amount of the full
replacement value of the Building.

 

11.

CASUALTY:

 

  (A)

If the Premises are damaged by fire or other casualty, Tenant shall promptly
notify Landlord and Landlord shall repair the damaged portions of the Premises,
but excluding Tenant’s furniture, fixtures, equipment and other property therein
and any improvements or alterations made to the Premises by Tenant after the
Commencement Date, provided that if, in Landlord’s reasonable judgment, the
damage would require more than 60 days of work to repair, or if the insurance
proceeds (excluding rent insurance) which Landlord anticipates receiving must be
applied to repay any mortgages encumbering the Building or are otherwise
inadequate to pay the cost of such repair, Landlord may terminate this Lease by
providing written notice to Tenant within 60 days following the occurrence of
the fire or other casualty, which notice shall specify a termination date not
less than 30 days after its transmission. If Landlord is so required to repair,
the work shall be commenced promptly and completed with due diligence, taking
into account the time required for Landlord to procure said insurance proceeds,
and construction delays due to shortages of labor or material or other causes
beyond Landlord’s reasonable control.

 

-13-



--------------------------------------------------------------------------------

  (B)

During the period when Tenant shall be deprived of possession of the Premises by
reason of such damage, Tenant’s obligation to pay Base Rent under Section 5 and
Operating Expense Charges under Section 6 shall abate in the proportion which
the damaged area of the Premises bear to the entire Premises.

 

12.

CONDEMNATION:

 

  (A)

If all of the Premises is taken through the exercise of the power of eminent
domain, this Lease shall terminate on the date when possession of the Premises
is required by the condemning authority. If only part of the Premises is taken,
then (i) if the condemnation award is insufficient to restore the remaining
portion of the Premises or if such award must be applied to repay any mortgages
encumbering the Building, or (ii) if, in addition to a portion of the Premises,
a portion of the Building or Property is taken and Landlord deems it
commercially unreasonable to continue leasing all or a portion of the remaining
space in the Building, or (iii) if a substantial portion of the Premises is so
taken, and it is commercially impossible for Tenant to continue its business
within the Premises, then Landlord in the case of (i) and (ii) above and Tenant
in the case of (iii) above, shall have the right to terminate this Lease on the
date when the condemned portion of the Premises, Building or Property is
required to be delivered to the condemning authority, which right shall be
exercisable by the exercising party so notifying the other party no later than
thirty (30) days prior to such date.

 

  (B)

If this Lease is not so terminated after a partial condemnation, then after the
date when the condemned portion of the Premises is delivered to the condemnor,
the Base Rent shall be reduced in the proportion which the condemned area bears
to the entire area of the Premises, and Tenant’s Proportionate Share shall be
reduced by the same proportion.

 

  (C)

Tenant shall have the right to claim against the condemnor only for removal and
moving expenses and business dislocation damages which may be separately payable
to tenants in general under Pennsylvania law, provided such payment does not
reduce the award otherwise payable to Landlord. Subject to the foregoing, Tenant
hereby waives all claims against Landlord with respect to a condemnation, and
hereby assigns to Landlord all claims against the condemnor including, without
limitation, all claims for leasehold damages and diminution in the value of
Tenant’s leasehold estate.

 

13.

TENANT’S FIXTURES:

Tenant shall have the right to install trade fixtures, office machinery and
computer equipment (excluding alterations, improvements and additions which are
governed by Section 14) required by Tenant or used by it in its business,
provided that same do not impair the structural strength of the Building and
further provided that such trade fixtures, office machinery and equipment shall
be limited to items normally used in an office building. Without limiting the
generality of the foregoing, it is specifically understood and agreed that
Tenant shall not have the right to install or operate any electrical equipment
or machinery in the Premises (other than normal office machinery and equipment)
without Landlord’s prior written consent. Tenant shall remove all such trade
fixtures, office machinery and computer equipment prior to the end of the Term,
and Tenant shall repair and restore any damage to the Premises and Building
caused by such installation or removal, provided Tenant shall not be required to
repaint.

 

-14-



--------------------------------------------------------------------------------

14.

ALTERATIONS:

Tenant shall not, without on each occasion first obtaining Landlord’s prior
written consent, make any alterations, improvements or additions to the
Premises, except that Tenant may, without the consent of Landlord but with prior
written notice to Landlord, make minor improvements to the interior of the
Premises provided that: (i) they do not impair the structural strength,
operation or value of the Building, and (ii) Tenant shall take all steps
required or permitted by law to avoid the imposition of any mechanics’ lien upon
the Premises, Building and Property, and upon the completion of any such
alterations, improvements and/or additions, shall deliver to Landlord final
releases of liens and claims from any and all contractors, subcontractors and
materialmen performing work or supplying materials in connection with such
alterations, improvements and/or additions. All alterations, improvements and
additions, except for minor alterations and improvements, become part of the
Premises and the property of Landlord without payment therefor by Landlord and
shall be surrendered to Landlord at the end of the Term; PROVIDED, HOWEVER, if
so notified by Landlord, Tenant shall, prior to the end of the Term, remove all
and any such alterations and improvements made by Tenant after initial
occupancy, or the parts thereof specified by Landlord, from the Premises and
shall repair all damage caused by installation and removal, provided Tenant
shall be required to repaint pursuant to the foregoing obligation. For purposes
of this Section 14, “minor improvements” shall be defined as those improvements
costing no more than $5,000.00 for any particular improvement or series of
related improvements.

 

15.

MECHANICS’ LIENS:

Tenant shall not, in the making of any repairs or alterations to the Premises,
suffer or permit any mechanic’s, laborer’s or materialman’s lien to be filed
against the Premises, Building, Property or any part thereof by reason of labor
or materials supplied or claimed to have been supplied to Tenant; and if any
such lien shall be filed, Tenant, within fifteen (15) days after notice of
filing, shall cause it to be discharged of record or bonded, at Tenant’s option.

 

16.

USE OF PREMISES:

Tenant may use and occupy the Premises only for the express and limited purposes
listed in Section 1 of this Lease, and the Premises shall not be used or
occupied, in whole or in part, for any other purpose without the prior written
consent of Landlord. Tenant shall not commit or suffer any waste upon the
Premises or Building, or any nuisance or any other act which may disturb the
quiet enjoyment of any other tenant in the Building.

 

17.

RULES & REGULATIONS:

Tenant covenants and agrees that Tenant, its employees, agents, invitees,
licensees and other visitors, shall observe faithfully, and comply strictly
with, such reasonable Rules and Regulations as Landlord or Landlord’s agents
may, after notice to Tenant, from time to time adopt with respect to the
Building, uniformly applied and enforced among all tenants.

 

-15-



--------------------------------------------------------------------------------

18.

GOVERNMENTAL REGULATIONS:

Tenant shall, in the use and occupancy of the Premises, comply with all
applicable laws, ordinances, notices and regulations of all governmental and
municipal authorities, and with the regulations of the insurers of the Premises.
Tenant shall keep in force at all times all licenses, consents and permits
necessary for the lawful conduct of Tenant’s business at the Premises. Nothing
in the foregoing shall require the Tenant to perform any work or make any
improvements or repairs which the Landlord is required to make pursuant to other
provisions of this Lease, unless the same are required by Tenant’s particular
use of the Premises or any alterations or improvements made by Tenant.

 

19.

SIGNS:

Except for signs which are located wholly within the interior of the Premises
and which are not visible from the exterior thereof, no signs shall be erected
by Tenant anywhere upon the Premises, Building or Property. Landlord shall have
the right to approve all signs prior to their installation. Design, including
size, lettering, colors, and location shall be submitted to the Landlord for
approval prior to installation. Signs located wholly within the interior of the
Premises and not visible from the exterior thereof are excepted from this
provision.

 

20.

LANDLORD’S ENTRY:

Landlord and its agents, contractors and invitees shall have the right to enter
the Premises at all reasonable times with reasonable notice to inspect the same,
to exhibit same to prospective purchasers, tenants and mortgagees, and to make
any necessary repairs thereto, provided Landlord will only exhibit the Premises
to prospective tenants in the last year of the Term. All such entry shall be at
the sole risk of the person so entering and Tenant shall not be liable to any
person for any damages or losses suffered by such person during or as a result
of such entry. Landlord shall not be liable in any manner to Tenant by reason of
such entry or the performance of repair work in the Premises and the obligations
of Tenant hereunder shall not thereby be affected; however, Landlord agrees
(except in the case of Tenant’s default hereunder) that all repair work
(excepting only emergency work or work which must, in Landlord’s judgment, be
performed on an urgent basis) by Landlord shall be performed in a reasonable
manner at reasonable times.

 

21.

INDEMNIFICATION:

Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all losses, costs, claims, suits, actions and causes of action, whether
legal or equitable (including reasonable counsel fees and expenses incurred in
defense of any of the foregoing) sustained or arising by reason of Tenant’s
default in any of its obligations hereunder, any misrepresentation of Tenant, or
of the fault or neglect of Tenant or of the failure by Tenant or any of its
officers, agents, employees or invitees to fulfill any duty toward the public,
or any person or persons whomsoever, which Tenant by reason of its occupancy,
use or ownership of the Premises, may owe.

 

-16-



--------------------------------------------------------------------------------

Landlord shall indemnify, defend and hold Tenant harmless from and against any
and all losses, costs, claims, suits, actions and causes of action, whether
legal or equitable (including reasonable counsel fees and expenses incurred in
defense of any of the foregoing) sustained or arising by reason of Landlord’s
default in any of its obligations hereunder, any misrepresentation of Landlord
herein, or of the fault or neglect of Landlord or of the failure by Landlord or
any of its officers, agents, employees or invitees to fulfill any duty toward
the public, or any person or persons whomsoever, which Landlord by reason of its
ownership of the Premises, may owe.

 

22.

CURING TENANT’S DEFAULTS:

If Tenant shall default in performing any of its obligations hereunder, Landlord
may (but shall not be so obliged), in addition to Landlord’s other rights and
remedies and without waiver of such default, cure such default on behalf of
Tenant, thereby entering and possessing the Premises if deemed necessary by
Landlord. Tenant, upon demand of Landlord, shall reimburse Landlord for all
costs (including reasonable counsel fees) incurred by Landlord with respect to
such default, and, if Landlord so elects, Landlord’s efforts to cure the same,
which costs shall be deemed Additional Rent hereunder.

 

23.

DEFAULT:

 

  (A)

Subject to Tenant’s Right to Cure, if (i) Tenant fails to pay any installment of
Base Rent when due within five (5) days after written notice from Landlord that
the same is due, provided Landlord shall not be obligated to provide written
notice of Tenant’s late payment of Base Rent more than two (2) times in any
twelve (12) month period, and a default shall occur automatically upon the third
and each subsequent failure of Tenant to pay Base Rent when due in such twelve
(12) month period, (ii) Tenant fails to pay any Additional Rent when due and
such failure continues for a period of ten (10) days after written notice from
Landlord, (iii) Tenant abandons or vacates the Premises, (iv) Tenant fails to
observe or perform any of Tenant’s other obligations herein contained and such
failure continues for more than fifteen (15) days after written notice from
Landlord or such longer period as may be necessary so long as Tenant has
commenced curing such default and is using diligent efforts to cure the same,
(v) Tenant commits an act of bankruptcy or files a petition or commences any
proceeding under any bankruptcy or insolvency law, (vi) a petition is filed or
any proceeding is commenced against Tenant under any bankruptcy or insolvency
law and is not dismissed within thirty (30) days, (vii) Tenant is adjudicated a
bankrupt, (viii) a receiver or other official is appointed for Tenant or for a
substantial part of Tenant’s assets or for Tenant’s interests in this Lease, or
(ix) any attachment or execution is filed or levied against a substantial part
of Tenant’s assets or Tenant’s interests in this Lease or any of Tenant’s
property in the Premises which is not dismissed or satisfied within forty-five
(45) days, then in any such event, an “Event of Default” shall be deemed to
exist and Tenant shall be in default hereunder, and, at the option of Landlord,
in addition to all other legal and equitable remedies: (a) the balance of the
Base Rent and all Additional Rent and all other sums to which Landlord is
entitled hereunder shall be deemed to be due payable and in arrears, as if
payable in advance hereunder; or (b) this Lease and the Term shall, without
waiver

 

-17-



--------------------------------------------------------------------------------

  of Landlord’s other rights and remedies, terminate without any right of Tenant
to save the forfeiture. Any acceleration of the rent by Landlord shall not
constitute a waiver of any right or remedy of Landlord, and if Tenant shall fail
to pay the accelerated rent upon Landlord’s demand, then Landlord may thereafter
terminate this Lease, as aforesaid. Immediately upon such termination by
Landlord, Landlord shall have the right to recover possession of the Premises
with or without legal process, breaking locks and replacing locks, and removing
Tenant’s and any third party’s property therefrom, and making any disposition
thereof as Landlord may deem commercially reasonable.

 

  (B)

Following such termination for an Event of Default, Landlord shall have the
unrestricted right to lease the Premises or any part thereof to any person and
pursuant to any terms as Landlord may elect, but Landlord shall have no
obligation to rent the Premises so long as Landlord (or any related entity) has
other comparable vacant space available for leasing in the general geographical
area of the Premises.

 

  (C)

Landlord shall have the right to confess judgment in accordance with Section 35
hereof.

 

  (E)

Tenant expressly waives: (i) all rights under the Landlord and Tenant Act of
1951, and all supplements and amendments thereto; and (ii) the right to three
(3) months’ or fifteen (15) or thirty (30) days’ notice required under certain
circumstances by the Landlord and Tenant Act of 1951, Tenant hereby agreeing
that the respective notice periods provided for in this Lease shall be
sufficient in either or any such case.

 

  (F)

No act or forbearance by Landlord shall be deemed a waiver or election of any
right or remedy by Landlord with respect to Tenant’s obligations hereunder,
unless and to the extent that Landlord shall execute and deliver to Tenant a
written instrument to such effect, and any such written waiver by Landlord shall
not constitute a waiver or relinquishment for the future of any obligation of
Tenant. Landlord’s acceptance of any payment from Tenant (regardless of any
endorsement on any check or any writing accompanying such payment) may be
applied by Landlord to Tenant’s obligations then due hereunder any priority as
Landlord may elect, and such acceptance by Landlord shall not operate as an
accord and satisfaction or constitute a waiver of any right or remedy of
Landlord with regard to Tenant’s obligations hereunder.

 

24.

QUIET ENJOYMENT:

So long as no Event of Default then exists hereunder, Tenant’s quiet and
peaceful enjoyment of the Premises shall not be disturbed or interfered with by
Landlord or by any person claiming by, through or under Landlord.

 

-18-



--------------------------------------------------------------------------------

25.

ASSIGNMENT OR SUBLETTING:

Tenant shall not assign, pledge, mortgage or otherwise transfer or encumber this
Lease, nor sublet all or any part of the Premises or permit the same to be
occupied or used by anyone other than Tenant or its employees without Landlord’s
prior written approval, which Landlord agrees not unreasonably to withhold. It
will not be unreasonable for Landlord to withhold consent if the reputation,
financial responsibility, or business of a proposed assignee or subtenant is
unsatisfactory to Landlord, or if Landlord deems such business not to be
consonant with that of other tenants in the Building, or if the intended use by
the proposed assignee or subtenant conflicts with any commitment made by
Landlord to any other tenant in the Building.

Tenant’s request for approval shall be in writing and contain the name, address,
and description of the business of the proposed assignee or subtenant, its most
recent financial statement and other evidence of financial responsibility, its
intended use of the Premises, and the terms and conditions of the proposed
assignment or subletting.

Within thirty (30) days from receipt of such request Landlord shall either:
(a) grant or refuse consent; or (b) elect to require Tenant (i) to execute an
assignment of lease or sublease of Tenant’s interest hereunder to Landlord or
its designee upon the same terms and conditions as are contained herein,
together with an assignment of Tenant’s interest as sublessor in any such
proposed sublease, or (ii) if the request is for consent to a proposed
assignment of this Lease, to terminate this Lease and the term hereof effective
as of the last day of the third month following the month in which the request
was received.

Each assignee or sublessee of Tenant’s interest hereunder shall assume and be
deemed to have assumed this Lease and shall be liable jointly and severally with
Tenant for all payments and for the due performance of all terms, covenants,
conditions and provisions herein contained on Tenant’s part to be observed and
performed for the portion of the Premises assigned or sublet. No assignment
shall be binding upon Landlord unless the assignee shall deliver to Landlord an
instrument in recordable form containing a covenant of assumption by the
assignee, but the failure or refusal of an assignee to execute the same shall
not release assignee from its liability as set forth herein.

Tenant shall pay to Landlord, as Additional Rent hereunder, one hundred percent
(100%) of all subrents or other sums or economic consideration received by
Tenant (after deducting Tenant’s reasonable costs of re-letting), whether
denominated as rentals or otherwise, in excess of the monthly sums which Tenant
is required to pay under this Lease.

Any consent by Landlord hereunder shall not constitute a waiver of strict future
compliance by Tenant of the provisions of this Section 25 or a release of Tenant
from the full performance by Tenant of any of the terms, covenants, provisions,
or conditions in this Lease contained.

 

26.

SUBORDINATION:

This Lease is and shall be subject and subordinate at all times to any lease
under which Landlord is in control of the Premises, to the rights of the owners
of the Building and Property, and to all mortgages and other encumbrances now or
hereafter placed upon the Premises or the Building and Property, and all
advances, amendments and replacements thereof, without the necessity of any
further instrument or act on the part of Tenant to effectuate such
subordination. Tenant shall from time to time execute and deliver within ten
days following the request of

 

-19-



--------------------------------------------------------------------------------

Landlord or Landlord’s mortgagee, grantee or lessor, recordable instruments
evidencing such subordination and Tenant’s agreement to attorn to the holder of
such prior right. Notwithstanding the foregoing, any mortgagee may at any time
subordinate its mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, whereupon this Lease shall be deemed prior to such mortgage
without regard to their respective dates. If any mortgage is foreclosed, then
Tenant will attorn to and recognize the mortgagee or purchaser at foreclosure
sale as Tenant’s landlord for the Term. At no time shall such any Subordination
affect Tenant’s quiet and peaceful enjoyment of the Premises so long as Tenant
is not in default hereunder.

 

27.

TENANT’S CERTIFICATE:

At any time and from time to time, within ten (10) business days after Landlord
shall request the same, Tenant, without charge or expense to Landlord, will
execute, acknowledge and deliver to Landlord and to such mortgagee or other
party as may be designated by Landlord, a certificate in such form as is
attached hereto as Exhibit “C”. In the event that Tenant fails to provide such
certificate within ten (10) business days after request by Landlord therefor,
Tenant shall be deemed to have approved the contents of any such certificate
submitted to Tenant by Landlord and Landlord is hereby authorized to so certify.

 

28.

ACCEPTANCE; SURRENDER:

By entry and possession of the Premises, Tenant thereby acknowledges that Tenant
has examined the Premises and accepts the same as being in the condition called
for by this Lease. Tenant, shall, at the end of the Term, promptly surrender the
Premises in good order and condition and in conformity with the applicable
provisions of this Lease, excepting only reasonable wear and tear and damage
caused by fire or other insured casualty.

 

29.

HOLDING OVER:

This Lease shall expire absolutely and without notice on the last day of the
Term, provided that if Tenant, with the prior written consent of Landlord,
retains possession of the Premises or any part thereof after the termination of
this Lease by expiration of the Term or otherwise, a month-to-month tenancy
shall be deemed to exist, and Tenant shall continue to pay the Base Rent and
Additional Rent due hereunder. If such holding over exists without Landlord’s
prior written consent, Tenant shall pay Landlord, as partial compensation for
such unlawful retention, an amount calculated on a per diem basis for each day
of such continued unlawful retention, equal to 200% of the Base Rent and
Additional Rent for the time Tenant thus remains in possession. Such payments
for unlawful retention shall not limit any rights or remedies of Landlord
resulting by reason of the wrongful holding over by Tenant or create any right
in Tenant to continue in possession of the Premises.

 

30.

NOTICES:

All notices, requests and consents herein required or permitted from either
party or the other shall be in writing and shall be deemed given on receipt by
either party via the United States Postal Service, registered or certified mail,
return receipt requested, postage prepaid, addressed to Landlord at its address
aforesaid, with a copy to any mortgagee designated by Landlord, or, as the case
may be, addressed to Tenant at its address aforesaid, or to such other address
as the party to receive same may designate by notice to the other.

 

-20-



--------------------------------------------------------------------------------

31.

BROKER:

Each of the parties represents and warrants that there are no claims for
brokerage commissions or finder’s fees in connection with the execution of this
Lease except for Precision Realty Group (“Broker”) on behalf of Tenant, and each
party agrees to indemnify the other against, and hold it harmless from, all
liability arising from any such claim including, without limitation, the cost of
counsel fees in connection therewith. All brokerage commissions payable to
Broker shall be paid by Landlord pursuant to a separate commission agreement.

 

32.

DEFINITION OF PARTIES:

The word “Landlord” is used herein to include the Landlord named above and any
subsequent person who succeeds to the rights of Landlord herein, each of whom
shall have the same rights and remedies as it would have had it originally
signed this Lease as Landlord, but neither Landlord nor any such person shall
have any liability hereunder after it ceases to hold a fee or leasehold interest
in the Premises, except for obligations which may have theretofore accrued; and
in all events, Tenant shall look solely to the Premises and rents derived
therefrom for enforcement of any obligation hereunder or by law assumed or
enforceable against Landlord or such other person. Any sale or other transfer by
Landlord of all or any portion of its interest in the Property and/or in this
Lease shall be conditioned upon the agreement of such transferee to assume all
of Landlord’s obligations hereunder and to accept such transfer subject to all
terms and conditions of this Lease and Tenant’s rights hereunder. The word
“Tenant” is used herein to include the party named above as Tenant as well as
its or their respective heirs, personal representatives, successors and assigns,
each of whom shall be under the same obligations, liabilities and disabilities
and have only such rights, privileges and powers as he would have possessed had
he originally signed this Lease as Tenant.

 

33.

ENTIRE AGREEMENT; INTERPRETATION:

This Lease constitutes the entire agreement between the parties hereto with
respect to the Premises and there are no other agreements or understandings.
This Lease shall not be modified except by written instrument executed by both
parties. The captions used herein are for convenience only, and are not part of
the Lease. This Lease shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania. Exhibits “A”, “B”, “C” and “D” are attached hereto
and made a part hereof.

 

34.

SUBMISSION OF LEASE TO TENANT:

The submission by Landlord to Tenant of this Lease shall have no binding force
or effect, shall not constitute an option for the leasing of the Premises, shall
not constitute a lease or agreement to enter in to a lease (even if such term is
less than three (3) years in duration), nor confer any rights or impose any
obligations upon either party until the execution thereof by Landlord and the
delivery of an executed original copy thereof by Landlord to Tenant or Tenant’s
representative.

 

-21-



--------------------------------------------------------------------------------

35.

CONFESSION OF JUDGMENT:

 

  (A)

INTENTIONALLY OMITTED

 

  (B)

TENANT HEREBY AUTHORIZES AND EMPOWERS THE PROTHONOTARY, CLERK OF COURT OR ANY
ATTORNEY OF ANY COURT OF RECORD IN THIS COMMONWEALTH OR ELSEWHERE TO APPEAR FOR
TENANT UPON OR AFTER THE EXPIRATION OF THE TERM OF THIS LEASE (OR ANY EXTENSION
OR RENEWAL THEREOF), OR UPON OR AFTER THIS LEASE HAS TERMINATED ON ACCOUNT OF
ANY EVENT OF DEFAULT ON THE PART OF TENANT HEREUNDER, TO APPEAR AS ATTORNEY FOR
TENANT AS WELL AS FOR ALL PERSONS CLAIMING BY, THROUGH OR UNDER TENANT, AND
THEREIN TO CONFESS JUDGMENT IN EJECTMENT FOR POSSESSION OF THE DEMISED PREMISES
HEREIN DESCRIBED, FOR WHICH THIS LEASE AND THE APPOINTMENTS HEREIN SHALL BE
SUFFICIENT WARRANT; THEREUPON, IF LANDLORD SO DESIRES, AN APPROPRIATE WRIT OF
POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER,
AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE BEEN COMMENCED
IT SHALL BE DETERMINED THAT POSSESSION OF THE DEMISED PREMISES SHOULD REMAIN IN
OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE THE RIGHT FOR THE SAME DEFAULT AND
UPON ANY SUBSEQUENT EVENT OR EVENTS OF DEFAULT, OR UPON THE TERMINATION OF THIS
LEASE OR OF TENANT’S RIGHT OF POSSESSION AS HEREINBEFORE SET FORTH, TO BRING ONE
OR MORE FURTHER ACTIONS AS HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE
DEMISED PREMISES AND TO CONFESS JUDGMENT (FOR THE RECOVERY OF POSSESSION OF THE
DEMISED PREMISES BY LANDLORD AS HEREINBEFORE PROVIDED. THE FOREGOING WARRANT
SHALL NOT BE EXHAUSTED BY ANY ONE EXERCISE THEREOF BUT SHALL BE EXERCISABLE FROM
TIME TO TIME AND AS OFTEN AS THERE IS ANY ONE OR MORE EVENTS OF DEFAULT OR
WHENEVER THIS LEASE AND THE TERM OR ANY EXTENSION OR RENEWAL THEREOF SHALL HAVE
EXPIRED, OR TERMINATED ON ACCOUNT OF ANY EVENT OF DEFAULT BY TENANT HEREUNDER.
THE TENANT AGREES THAT THE POWER TO CONFESS JUDGMENT GRANTED BY THIS PARAGRAPH
IS COUPLED WITH AN INTEREST, AND IS THEREFORE IRREVOCABLE.

IN ANY SUCH ACTION, A TRUE COPY OF THIS LEASE SHALL BE SUFFICIENT WARRANT, AND
IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY, ANY
RULE OF COURT, CUSTOM OR PRACTICE TO THE CONTRARY NOTWITHSTANDING.

 

-22-



--------------------------------------------------------------------------------

TENANT ACKNOWLEDGES AND AGREES THAT THIS LEASE CONTAINS PROVISIONS UNDER WHICH
LANDLORD MAY ENTER JUDGMENT BY CONFESSION AGAINST TENANT. BEING FULLY AWARE OF
TENANT’S RIGHTS TO PRIOR NOTICE AND A HEARING ON THE VALIDITY OF ANY JUDGMENT OR
OTHER CLAIMS THAT MAY BE ASSERTED AGAINST TENANT BY LANDLORD HEREUNDER BEFORE
JUDGMENT IS ENTERED, TENANT HEREBY FREELY, KNOWINGLY AND INTELLIGENTLY WAIVES
THESE RIGHTS AND EXPRESSLY AGREES AND CONSENTS TO LANDLORD’S ENTERING JUDGMENT
AGAINST TENANT BY CONFESSION PURSUANT TO THE TERMS OF THIS LEASE.

 

  (C)

TENANT ALSO ACKNOWLEDGES AND AGREES THAT THIS LEASE CONTAINS PROVISIONS UNDER
WHICH LANDLORD MAY, AFTER ENTRY OF JUDGMENT AND WITHOUT EITHER NOTICE OR A
HEARING, FORECLOSE UPON, ATTACH, LEVY OR OTHERWISE SEIZE PROPERTY (REAL OR
PERSONAL) OF THE UNDERSIGNED IN FULL OR PARTIAL PAYMENT OR OTHER SATISFACTION OF
THE JUDGMENT. BEING FULLY AWARE OF TENANT’S RIGHTS AFTER JUDGMENT IS ENTERED
(INCLUDING THE RIGHT TO MOVE OR PETITION TO OPEN OR STRIKE THE JUDGMENT), THE
UNDERSIGNED HEREBY FREELY, KNOWINGLY AND INTELLIGENTLY WAIVES THESE RIGHTS AND
EXPRESSLY AGREES AND CONSENTS TO LANDLORD’S TAKING SUCH ACTIONS AS MAY BE
PERMITTED UNDER APPLICABLE STATE AND FEDERAL LAW, AND ACKNOWLEDGES THAT THE
LANDLORD MAY CAUSE PROPERTY OF THE TENANT TO BE SEIZED AND SOLD WITHOUT PRIOR
NOTICE TO TENANT. WITHOUT LIMITING THE FOREGOING, TENANT SPECIFICALLY WAIVES THE
NOTICES AND NOTICE REQUIREMENTS OF RULES 2956.1, 2958.1, 2958.2, 2958.3, 2973.1,
2973.2, AND 2973.3.

 

    VERRICA PHARMACEUTICALS INC. Witness:         By:     Name:   Christopher G.
Hayes, Esq     Name:   Ted White, President & CEO

-SIGNATURE PAGE TO FOLLOW-

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease, under seal, as
of the day and year first above written.

 

    LANDLORD:     44 WEST GAY LLC WITNESS:   /s/ Matthew J. Adams     By:   /s/
Eli A. Kahn       Name/Title:   Eli A. Kahn, Member       Date:   July 1, 2019

 

    TENANT:     VERRICA PHARMACEUTICALS INC. WITNESS:   /s/ Christopher G. Hayes
    By:   /s/ Ted White   Christopher G. Hayes, Esq     Name/Title:   Ted White,
President & CEO   July 1, 2019     Date:   July 1, 2019

 

-24-



--------------------------------------------------------------------------------

Exhibit “A”

Premises/Floor Plan

 

 

LOGO [g11726g12m48.gif]

 

-25-



--------------------------------------------------------------------------------

Exhibit “B”

Office / Retail Space Allocations

 

 

LOGO [g11726g50v91.gif]

 

-26-



--------------------------------------------------------------------------------

Exhibit “C”

ESTOPPEL CERTIFICATE

________________________________________

________________________________________

________________________________________

________________________________________

 

Re:

That certain Lease dated _____________________, 20 ___, by and between
___________________, a _________________, as Landlord, and
______________________________, a ___________________, as Tenant for a
_____________ (__________) year term which commenced on ________________, 20
___, and will terminate on __________________, 20___, (the Lease) of the
premises commonly referred to as Suite ____________ containing ______________
rentable square feet of the building (the Leased Premises) commonly known as
______________________________________ (the Project).

Gentlemen:

Tenant hereby certifies that the above description of the Lease, and the
description of the Leased Premises therein demised, is a true and correct
description of the same and that the Lease constitutes the only agreement
between Landlord and Tenant with respect to the Leased Premises.

Tenant hereby certifies, acknowledges and agrees as follows:

 

1.

Tenant’s monthly rent under the Lease is $___________.

 

2.

Tenant’s payment to Landlord for Operating Expenses under the Lease is currently
$______________ per __________________.

 

3.

Tenant’s last payment of rent was made for the rental payment due
_________________________.

 

4.

No rent has been paid by Tenant in advance under the Lease except for
________________________ and Tenant has no claim of offset or credits against
rentals under the Lease.

 

5.

A security deposit of $_________________ has been made with Landlord.

 

6.

Tenant is entitled to the following renewal options under the Lease:
__________________________________________.

 

-27-



--------------------------------------------------------------------------------

7.

The following uncompleted tenant improvement work on the Leased Premises is
required to be performed by [Tenant] [Landlord]:

 

8.

The Lease is in full force and effect; Tenant has accepted the Leased Premises,
presently occupies the same, and is paying rent on a current basis; to the best
of Tenant’s knowledge, Tenant has no set-offs, claims, or defenses to the
enforcement of the Lease; and there are no periods of free rental applicable to
the term of the Lease except:__________________.

 

9.

Tenant hereby represents and warrants to Lender that, other than those contained
in writing in the Lease, there have been no representations, warranties or
covenants made by Landlord to Tenant, either oral or in writing.

 

10.

To the best of Tenant’s knowledge, Tenant is not in default in the performance
of the Lease, has not committed any breach of the Lease, no notice of default
has been given to Tenant, and Tenant is not the subject of any federal or state,
bankruptcy, insolvency or liquidation proceeding.

 

11.

To the best of Tenant’s knowledge, Landlord is not in default in the performance
of the Lease, has not committed any breach of the Lease, no notice of default
has been given to Landlord, and Landlord has fulfilled all representations and
warranties and all finish work on the Leased Premises required of Landlord as of
the date hereof.

 

12.

There have been no amendments, modifications, extensions or renewals of the
Lease except as follows:

 

13.

To the best of Tenant’s knowledge, its use of the Leased Premises during its
lease term has complied and will continue to comply with all applicable federal,
state and local laws, rules and regulations, including environmental and life
safety laws, rules and regulations.

Very truly yours,

_______________________________________

By:____________________________________

Its:____________________________________

 

-28-



--------------------------------------------------------------------------------

EXHIBIT “D”

CLEANING SPECIFICATIONS

 

 

LOGO [g11726g27u27.gif]

 

-29-



--------------------------------------------------------------------------------

LOGO [g11726g71t75.gif]

 

-30-